Citation Nr: 1519726	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Albany General Hospital and from Albany Emergency Physicians Services, P.C., on February 22, 2012.

REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to July 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Portland, Oregon.  


FINDING OF FACT

The care received by the Veteran on February 22, 2012, at Albany General Hospital and from Albany Emergency Physicians Services, P.C., was non-emergent.


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Albany General Hospital and from Albany Emergency Physicians Services, P.C., on February 22, 2012, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Reimbursement for or payment of unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment or reimbursement, the Veteran has to satisfy all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2014).

In this case, the evidence indicates that the Veteran sought treatment in the emergency department of Albany General Hospital on February 22, 2012, because he was out of a prescription medication that he usually receives from VA and VA was late for refilling it via the U.S. Postal Service.  The records of that visit indicate that the Veteran was well-nourished, well-developed, with normal blood pressure, heart rate and respiration.  He was conscious, alert and cooperative.  His lungs were clear with no wheezes or rales.  His heart tones were regular with no gross murmur and his abdomen was soft and nontender.  He reported no complaints other than feeling shaky and was noted as possibly being in a state of methadone withdrawal.  The emergency room physician noted that he had seen the Veteran previously for the same reason.  The hospital refilled the medication and notified the Veteran that this would be the last time the hospital would refill the medication.  

Based upon a review of the evidence of record, the Board finds that the care received on February 22, 2012, at Albany General Hospital through Albany Emergency Physicians Services, P.C., was non-emergent in nature.  There is simply no indication in the record of care on the date in question that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  There is no indication in the record that there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity such that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The Board recognizes that the Veteran suggested on his VA Form 9 that at the time of care he, "was in agonizing, severe, demoralizing, overwhelming pain."  This statement, however, is inconsistent with the medical evidence documenting his physical state in the emergency room on February 22, 2012.  Thus, while the Board recognizes the Veteran is competent to report his symptoms, the Board finds the Veteran's report of symptoms to lack credibility due to its marked inconsistency with the medical evidence of record.  The Board finds that the February 22, 2012, need for medical attention was non-emergent in nature.  

Because all of the criteria listed above are required to be met, and the Veteran fails to meet one, there is no need to address whether any of the other requirements for such reimbursement have been met. 


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Albany General Hospital and from Albany Emergency Physicians Services, P.C., on February 22, 2012, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


